 AMERICOLD LOGISTICS
, LLC
  493 Americold Logistics, LLC
 and
 Karen Cox
, Petitioner
 and 
Retail, Wholesale 
and Department
 Store 
Union, UFCW, Local 578
.  Case 25
ŒRDŒ108194
 March 
31, 2015
 DECISION ON REVIEW A
ND ORDER 
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA
  AND
 HIROZAWA
 On July 26, 2013, the Regional Director for Region 25 
issued a Decision and Direction of Election in the above
-captioned proceeding finding that the instant petition 
should be processed because it was
 filed more than 1 
year after the Employer voluntarily recognized the U
n-ion.
1 Thereafter, in accordance with Section 102.67 of 
the Board
™s Rules and Regulations, the Union filed a 
timely request for review of the Regional Director
™s de-cision, contending th
at there was a recognition bar to 

processing the petition. 
 By Order dated September 9, 2013, the Board granted 
the request for review and directed the parties to respond 

to the following questions:
  (1) Whether the Regional Director correctly 
found under 
Lamons Gasket Co.
, 357 NLRB 
739 
(2011), that there is no recognition bar because the 
petition was filed more than 1 year after the E
m-ployer recognized the Union.
 (2) If the Regional Director erred, whether a re
a-sonable time for bargaining had elapsed at th
e time 
the petition was filed.
  The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel. 
 Having carefully considered the record in this case, i
n-cluding the parties
™ briefs, we find, contrary to the R
e-giona
l Director, that the petition is barred. First, we clar
i-fy that, under 
Lamons Gasket
, supra, 
a reasonable period 
of time for bargaining before the union
™s majority status 
can be challenged is a minimum of 6 months and a ma
x-imum of 1 year, measured from the
 date of the first ba
r-gaining meeting between the union and the employer. 
Because the petition here was filed less than 1 year after 
the parties
™ first bargaining meeting, the Regional Dire
c-tor erred by finding that, as a matter of law, he was r
e-quired to 
process the petition.
2 1 A mail
-ballot election was conducted on August 20, 2013, and the 
returned ballots were impounded.
 2 The Petitioner filed two earlier decertification petitions. The first 
petition was filed on November 19, 2012 (Case 25
ŒRDŒ093419). The 
Regional Director dismissed the petition, which was filed less than 6 
months from the date of recognition; no request fo
r review was filed. 
The second petition was filed on April 8, 2013 (Case 25
ŒRDŒ102210). 
Second, applying the multifactor test set forth in 
Lee 
Lumber & Building Material Corp.
, 334 NLRB 399 
(2001), enfd. 310 F.3d 209 (D.C. Cir. 2002), we find that 
a reasonable period of time for bargaining had not 
elapsed when the petit
ion was filed and thus conclude 
that the petition is barred. 
 I. FACTS
 The Employer operates food storage warehouses n
a-tionwide, including two warehouses located in Rochelle, 
Illinois. The Union conducted an organizing drive at both 
warehouses during the 
first half of 2012 and filed an 
election petition in May 2012. The Employer agreed to a 
card check by a neutral third party, who found that a m
a-jority of the approximately 110 employees in the co
m-bined warehouse unit had signed valid authorization 
cards. B
y June 18, 2012, both parties had executed a 
recognition agreement, which covered all warehouse 
employees.
3 Dennis Williams, one of the Union
™s lead negotiators, 
testified that it took time for the Union to meet with the 
employees at both warehouses, elect
 stewards, and set 
bargaining goals; he stated that the Union was ready to 

start bargaining in mid
-September 2012. The Employer, 
however, was unavailable until October 2012. As a r
e-sult, the parties held their first bargaining meeting on 

October 9, followe
d by additional sessions on October 10 
and 11. Although the negotiators for both parties were 

experienced at collective bargaining, these were the first 

negotiations between this Union and this Employer.  The 
Employer presented a model contract proposal th
at r
e-tained employees
™ current wages and healthcare plan, 
and the parties reached tentative agreements on some 
noneconomic language.
 The parties did not meet again until November 27, 28, 
and 29, 2012, at which time they tentatively agreed to 
language governing nondiscrimination, notification, dues 
checkoff, grievance and arbitration, probationary e
m-ployment, seniority, layoff/recall, an
d the duration of the 
agreement. Williams testified that issues regarding se
n-iority were difficult to resolve because of disparities b
e-The Regional Director issued a Decision and Order dismissing the 
petition based on his finding that a reasonable period of time for ba
r-gaining had not elapsed. The Peti
tioner™s request for review of that 
dismissal is pending before the Board. Consistent with today™s dec
i-sion, we will by separate Order deny the request for review in Case 25
ŒRDŒ102210.   
 3 The recognized unit includes:
 All full
-time and regular part
-time 
warehouse employees, including 
warehouse employees, janitorial employees, and porter employees 
employed by the Employer, at its Rochelle, Illinois warehouses; but 
excluding office clerical employees, maintenance employees, custo
m-er service representatives,
 foremen, temporary employees, guards, and 
supervisors as defined in the Act.
 362 NLRB No. 58
                                                                                                                                  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 494 tween the two warehouses. The parties also engaged in 
extensive discussions regarding the Employer
™s proposed 
management
-rights clause, which the Union stated was 
different from what it had agreed to in its other contracts.
 Following the November 2012 negotiations, the parties 
did not meet again until March 2013 owing to the un
a-vailability of the Employer. The Union requeste
d bar-gaining in December 2012 and January 2013; a session 

scheduled for late January was canceled when the E
m-ployer
™s lead negotiator became unavailable. The E
m-ployer also stated that it was unavailable for the entire 

month of February 2013.
4  The parties 
reconvened for seven bargaining sessions 
from March 4 through 16, 2013.
5 By the end of those 
sessions, the parties had tentatively agreed on most no
n-economic terms and had started negotiating economic 
terms, including health and welfare benefits. At their 
April 9 and 16, 2013 sessions, the parties orally agreed 
on a 401(k) provision and devoted the rest of the time to 
discussing both parties
™ proposed health insurance plans. 
During their five sessions from May 8 through 22, 2013, 
the parties focused on wage
s, lump
-sum payments, and 
health insurance coverage, but also discussed vacation 
leave, an incentive program, and production standards. 

The Regional Director found that the parties exchanged 
various proposals and counterproposals and 
ﬁengaged in 
the give a
nd take of bargaining.
ﬂ  After the May 22, 2013 session, the Union sent the 
Employer a list of 10 prospective meeting dates in June. 
The Employer did not respond until June 13, when it 
suggested meeting on June 25 and 26. During the June 
25 session, the pa
rties reached a tentative agreement on 
the economic provisions of the contract, including wages 

and health insurance. The Employer put together a draft 
of all tentatively agreed
-on provisions and presented it to 
the Union on June 26, 2013. The parties revi
ewed the 
document, made minor changes, and signed the contract 
on that date. 
 Pursuant to a provision in the signed contract, it would 
not take effect until ratified by the Union
™s members. 
The Union scheduled the ratification vote for June 29, 
2013, and n
otified unit employees of the vote by posting 
notices on bulletin boards at the facilities and phoning 
employees. Of the 55 unit employees in attendance at the 
4 The Regional Director, in dismissing the Petitioner™s April 2013 
petition, found that ﬁ[a]lthough the number of times that the parties 
bargained is not inconsequential, the thr
ee-month gap in negotiations 
negatively affected the parties™ ability to make progress in negoti
a-tions.ﬂ
 5 During the March 2013 sessions, the Employer changed its lead 
negotiator.  In his dismissal of the April 2013 petition, the Regional 

Director found t
hat there was no evidence in the record that this ha
m-pered bargaining.
 vote, 31 voted to ratify the contract and 22 voted not to 
ratify, with 2 employees abstaining.
 The Petitioner filed the decertification petition on June 
28, 2013
Š1 day before the ratification vote and just over 

1 year after the parties entered into their recognition 

agreement.
 II. THE REGIONAL DIRECTO
R™S DECISION AND 
THE 
PARTIES
™ POSITIONS
 In determi
ning whether the decertification petition 
could be processed, the Regional Director relied on the 

Board
™s decision in 
Lamons Gasket
, supra, which d
e-fined a reasonable period of bargaining after voluntary 
recognition to be 
ﬁno less than 6 months after the p
arties
™ first bargaining session and no more than 1 year.
ﬂ 357 NLRB 
at 748
. The Regional Director interpreted this 
language to mean that the reasonable period of bargai
n-ing could not exceed 1 year from the date of recognition. 

In support of this interpreta
tion, he stated that to extend 
the recognition bar beyond 1 year would confer greater 
protection on a voluntarily
-recognized union than a 
Board
-certified union
Ša result that the Board could not 
have intended. Accordingly, he concluded that, as a ma
t-
ter of 
law, the petition here was not barred because it was 
filed over 1 year after the Employer granted recognition. 
 The Union argues, contrary to the Regional Director, 
that the Board in 
Lamons Gasket
 intended for the max
i-mum 1
-year period under the recognitio
n bar to be mea
s-ured from the date of the parties
™ first bargaining meeting 
rather than the date of recognition. Because the parties 

did not begin bargaining until October 2012, the bar 
could potentially extend through October 2013. Accor
d-ingly, it contend
s that the Regional Director erred by 
finding that, as a matter of law, the petition was not 
barred. In addition, the Union argues that a reasonable 
period of time for bargaining had not elapsed at the time 

the petition was filed.  It emphasizes that the p
arties were 
negotiating their first contract, bargaining involved co
m-plex issues, the Employer was unavailable to negotiate 
for 3
-1/2
 months during the course of negotiations, and 
the petition was filed 1 day before the contract was 
scheduled for a ratific
ation vote.
 The Petitioner and the Employer agree with the R
e-gional Director that the Board
™s holding in 
Lamons Ga
s-ket dictates that, as a matter of law, the petition could not 
be barred because it was filed over 1 year after recogn
i-tion. Both contend that
 the Union
™s interpretation would 
privilege the recognition bar over the certification bar, 
which is capped at 1 year from the certification date. 

They also contend that, even assuming the recognition 
bar could extend beyond 1 year after recognition, the 
parties had a reasonable period of time to bargain by the 
time the petition was filed. They rely on the following 
                                                  AMERICOLD LOGISTICS
, LLC
 495 facts: (1) the parties had bargained for 21 separate se
s-
sions over nearly 9 months; (2) delays in bargaining were 

attributable to the Union as 
well as the Employer; (3) 
bargaining was not particularly complex; and (4) the pa
r-
ties had already reached an agreement by the time the 

petition was filed, thus demonstrating that a reasonable 
period had passed. 
 III. ANALYSIS
 In 
Lamons Gasket
, supra, 
the 
Board overruled 
Dana 
Corp.
6 and returned to its well
-established rule that an 
employer
™s voluntary recognition of a union, based on a 
showing of the union
™s majority status, bars an election 
petition for a reasonable period of time. In setting out 
this 
rule, the Board stated that, for the first time, it would 
provide benchmarks for determining whether a reason
a-ble period of time had elapsed in any given case. 357 

NLRB 
739.  The Board in 
Lamons Gasket
 defined a reasonable p
e-riod of bargaining to be 
ﬁno le
ss than 6 months after the 
parties
™ first bargaining session and no more than 1 
year.
ﬂ 357 NLRB 
at 748
.  In determining whether a re
a-sonable period of time has elapsed after the 6
-month i
n-sulated period, the Board stated that it would apply the 
multifactor
 test set forth in 
Lee Lumber
, supra, 
which 
considers: 
ﬁ(1) whether the parties are bargaining for an 
initial contract; (2) the complexity of the issues being 
negotiated and of the parties
™ bargaining processes; (3) 
the amount of time elapsed since bargain
ing commenced 
and the number of bargaining sessions; (4) the amount of 
progress made in negotiations and how near the parties 
are to concluding an agreement; and (5) whether the pa
r-ties are at impasse.
ﬂ Id. at 
748 fn. 14, quoting 
Lee Lu
m-ber
, 334 NLRB at 40
2. The issue presented in this case is whether the max
i-mum 1
-year period under the recognition bar runs from 
the date of recognition or from the start of bargaining. 
We make clear here that the 
ﬁreasonable period of ba
r-gaining
ﬂ under the recognition bar is
 a minimum of 6 
months and a maximum of 1 year, measured from the 
date of the first bargaining meeting between the 
Union 
and the 
Employer. We thus find that the Regional Dire
c-tor erred in holding that, as a matter of law, the petition is 
not barred because
 it was filed more than 1 year after the 
recognition date. 
 6 351 NLRB 434 (2007). In 
Dana
, the Board established, among 
other things, a 45
-day ﬁwindow periodﬂ after voluntary recognition 
during which employees could file a decertification petit
ion supported 
by a 30
-percent showing of interest. Because the Board in 
Lamons 
Gasket
 provided an extensive rationale for overruling 
Dana
, we need 
not address our dissenting colleague™s initial contention that 
Dana
 was 
correctly decided.  
 Contrary to the Regional Director, the Board
™s dec
i-sion in 
Lamons Gasket
 provides no support for his fin
d-ing. It neither states nor suggests that the recognition bar 
is measured from the date of r
ecognition. The only date 
identified in the Board
™s decision for measuring a re
a-sonable period of bargaining is 
ﬁthe parties
™ first bargai
n-ing session.
ﬂ Similarly, the Board
™s decision in 
UGL-UNICCO Service Co
.,7 a ﬁsuccessor bar
ﬂ case which 
issued the sam
e day as 
Lamons Gasket
, defined a reaso
n-able period of bargaining as 
ﬁa minimum of 6 months 
and a maximum of 1 year, measured from the date of the 
first bargaining meeting between the union and the e
m-ployer.
ﬂ8  The Board explained in 
Lamons Gasket
 that 
ﬁwhen a 
bargaining relationship has been initially established . . . 
it must be given a reasonable time to work and a fair 
chance to succeed.
ﬂ9 In our view, a union can only 
demonstrate its effectiveness in negotiations once ba
r-
gaining has actually commenced.
 Our focus on the b
e-ginning of actual bargaining furthers the Board
™s fund
a-mental statutory interest in the 
ﬁprocess and the prom
o-tion of an autonomous relationship between the pa
r-ties.
ﬂ10 Accordingly, in voluntary recognition cases, the 
relevant benchmarks
 identified in the 
Lee Lumber
 mult
i-factor test are measured from the first bargaining meeting 

between the parties.
 We reject the contention of our dissenting colleague, 
as well as the Employer and Petitioner, that, if a reason
a-ble period of bargaining 
under the recognition bar lasts 
up to 1 year from the first bargaining meeting, it would 
provide a greater benefit to a union than the certification 
bar. To the contrary, the recognition bar guarantees an 
insulated period for only 6 months from the first b
argai
n-ing meeting. Although this period may be extended up to 
an additional 6 months, depending on an analysis of 

case
-specific factors, the certification bar guarantees a 1
-year insulated period in every instance.
 The mere prospect that the recognition ba
r may extend 
up to 1 year from the first bargaining meeting in certain 

cases does not make it more protective than the 1
-year 
7 357 NLRB 
801, 
806 
(2011).
 8 Our dissenting colleague interprets this language to mean that the 
bar continues for no fewer than 6 months after the first bargaining 
session and no more than 1 year after the date of recognition. Even if 
the language, considered in isolatio
n, arguably permits that interpret
a-tion, we believe that it is clear, especially when considered in conjun
c-tion with the decision in 
UGL-UNICCO Service Co
. issued the same 
day, that the Board in 
Lamons Gasket 
intended for the voluntary reco
g-
nition bar to r
un from the parties™ first bargaining meeting.
 9 357 NLRB 
at 744
, quoting 
Lee Lumber
, supra, 322 NLRB at 178. 
 10 Lamons Gasket
, supra, 357 NLRB 
at 746
, quoting 
International 
Paper Co.
, 319 NLRB 1253, 1270 (1995), enf. denied on other grounds 
115 F.3d 1045 
(D.C. Cir. 1997). 
                                                                                                     DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 496 certification bar.  Instead, it properly acknowledges the 
right of the majority of employees who designated a ba
r-gaining represent
ative to a reasonable opportunity for 
their representative to negotiate an agreement on their 

behalf.  Tellingly, our dissenting colleague fails to 

acknowledge the more demanding standard of employee 
support required for voluntary recognition: unlike Board
-conducted elections where a labor organization is cert
i-fied if a majority of the employees who vote cast votes in 
favor of representation, for voluntary recognition to be 
valid, the union must demonstrate support of a majority 

of 
all 
employees in the barg
aining unit.  Nor does our 
colleague acknowledge that Board certification carries 

other unique benefits that do not attach to recognition.
11 Thus, contrary to the Petitioner, our decision does not 
ﬁelevate voluntary recognition above certification.
ﬂ Our dis
senting colleague notes that, before 
Lamons 
Gasket
, supra, 
the Board generally held that the recogn
i-tion bar ran for a reasonable period of time from the date 
of recognition.
12  We agree that the recognition bar takes 
effect on the date of recognition.
13  However, the issue in 
this case is not when the bar begins, but when it ends.  In 
Lamons Gasket
, the Board introduced the framework that 
we apply here
Šthat a reasonable period of time for ba
r-
gaining is no less than 6 months and no more than 1 year, 

measured 
from the date of the parties
™ first bargaining 
meeting.
14 The Board in 
Lamons Gasket
 acknowledged 
that, although the various election bars arise in different 
contexts, 
ﬁthey share the same animating principle: that a 
newly created bargaining relationship sh
ould be given a 
reasonable chance to succeed before being subject to 
challenge.
ﬂ15 Thus, unlike our colleague, we see no te
n-sion in applying the same approach in the recognition 

context that the Board has applied in the remedial and 
successorship contexts. 
Although our colleague faults 
our decision for failing to provide 
ﬁconcrete guidelines 
for determining when the Board will process election 

petitions,
ﬂ the 
Lamons Gasket
 multifactor framework 
that we apply today actually provides more specific 
11 Such benefits include protection against recognitional picketing by 
rival unions under Sec. 8(b)(4)(C); the right to engage in certain se
c-ondary and recognitional activity under Sec. 8(b)(4)(B) and (7); and, in 
certain circumstances, a
 defense to allegations of unlawful jurisdictio
n-
al picketing under Sec. 8(b)(4)(D). Id. at 10 fn. 35.
 12 See, e.g. 
Keller Plastics Eastern
, Inc.
, 157 NLRB 583, 587 (1966).  
 13 This is in contrast to the Board™s decision in 
Dana Corp.
, to which 
our dissentin
g colleague would adhere, which held that the recognition 
bar would not take effect until 45 days after the posting of a notice 

following recognition.
 14 357 NLRB 
at 478
 (expressly ﬁalter(ing) the rule of 
Keller Plastics
 in one respectﬂ).
 15 Id
. at 6.
 guidance to 
parties than the earlier decisions on which he 
relies.
16     Finally, we reject our dissenting colleague
™s contention 
that our holding 
ﬁreverse[s] direction from
ﬂ the Board
™s recent rule regarding representation
 case procedures. The 
purpose of the rule is t
o enhance the Board
™s ability to 
fairly and expeditiously resolve questions concerning 

representation; it has nothing to do with the Board
™s 
recognition bar doctrine, which serves to foster collective 
bargaining 
after
 employees have already selected a ba
r-gaining representative. Likewise, the issue in this case is 
whether the petition may go forward, not how to process 
it. For these reasons, our colleague
™s depiction of today
™s 
decision as being inconsistent with the rule is misplaced. 
 IV. ASSESSING WHETHER
 A REASONABLE PERIOD 
HAD 
 ELAPSED AT THE TIME 
THE PETITION WAS FIL
ED We must next consider, under the 
Lee Lumber
 factors, 
whether the Union established that a reasonable period of 

bargaining had not elapsed at the time the petition was 
filed.
17 For the reas
ons discussed below, we find that the 
Union met its burden and therefore conclude that the 
petition is barred.
 On the one hand, we agree with the Regional Director 
that the parties were not facing unusually complex i
s-
sues, nor had they adopted complicated 
approaches to 
bargaining.
18 Moreover, with regard to the passage of 
time and the number of bargaining sessions, the parties 

engaged in about 21 negotiating sessions over the course 
of 8
-1/2
 months, during which time they bargained co
n-structively and made si
gnificant progress toward an 
agreement.
 On the other side of the balance, it is undisputed that 
the parties were bargaining their first contract and were 

not at impasse, both of which are factors that weigh 
against finding that a reasonable period of time 
had 
elapsed. See 
Lee Lumber
, supra, 334 NLRB at 403
Œ404. 
Of particular significance in this case is the progress the 

parties made in bargaining
 and their proximity to co
n-16 Notably, even in the cases cited by our colleague, the Board held 
that a ﬁ[r]easonable time does not depend upon either the passage of 
time or the number of calendar days on which the parties met.  Rather, 
the issue turns on what transpired during those m
eetings and what was 
accomplished therein.ﬂ  
Tajon, Inc.
, 269 NLRB 327, 328 (1984), quo
t-ing 
Brennan™s Cadillac
, 231 NLRB 225, 226 (1977).
 17 In 
Lamons Gasket
, the Board stated that ﬁthe burden is on the 
General Counsel to prove that a reasonable period of b
argaining had 
not elapsed after 6 months.ﬂ 357 NLRB 
at 748
 & fn. 34. We clarify that 
where, as here, the General Counsel is not a party to the case, the bu
r-den of proof will be on the party who invokes the recognition bar to 
establish that a reasonable per
iod of bargaining has not elapsed after 6 
months.
 18 Cf. 
MGM Grand Hotel
, supra, 329 NLRB at 466
Œ467 (relying on 
the parties™ innovative approach to bargaining to justify a longer re
a-sonable period for bargaining).
                                                                                                    AMERICOLD LOGISTICS
, LLC
 497 cluding an agreement. In 
Lee Lumber
, supra, the Board 
stated that 
ﬁ[o]ne
 of the best indicators of success in co
l-lective bargaining is reaching a contract. When negoti
a-tions have nearly produced a contract, it is reasonable 
that the parties should have some extra time in which to 

attempt to conclude an agreement.
ﬂ 334 NLRB at 
404. 
Here, at the time the petition was filed, the parties had 

already finalized a written agreement and the Union had 

scheduled the necessary ratification vote shortly therea
f-ter. Any reasonable period of bargaining must include 
time for the Union to conc
lude the agreement by holding 
a ratification vote. 
 Indeed, the Board has long declined to hold that a re
a-sonable period for bargaining has elapsed in situations 

where parties were on the cusp of finalizing an agre
e-ment. In 
Ford Center for the Performing A
rts
, 328 
NLRB 1, 2 (1999), for instance, the Board held that a 
reasonable period for bargaining had not passed where 
the parties had completed a draft of the agreement and 

were 
ﬁon the verge of complete agreement when the pet
i-tion was filed.
ﬂ The Board con
cluded that 
ﬁit would fru
s-trate the statutory goal of promoting stable bargaining 

relation
-ships as well as the free choice of the unit e
m-ployees
ﬂ to allow the petition to go forward 
ﬁwhen the 
parties
™ efforts were on the verge of reaching finality.
ﬂ Id. S
imilarly, in 
N. J. MacDonald 
& Sons, Inc.
, 155 
NLRB 67
, 71
 (1965), cited in 
Lee Lumber
, supra, 334 
NLRB at 404, the Board found that a reasonable period 

for bargaining had not elapsed where the parties had r
e-duced their agreement to writing and the union h
ad stated 
that it would submit the employer
™s final offers on wage 
increases and union security to the employees for their 
approval.
19 Here, the parties
™ nearness to concluding 
their contract
Šwhich was ratified only 1 day after the 
petition was filed
Šlikewi
se weighs in favor of barring 
the pet
ition.
 Our dissenting colleague contends that, because the 
parties had already reached an agreement and reduced it 

to writing, there could be no question that a reasonable 
period of bargaining had passed. But he discoun
ts the 
significance of this stage of the negotiations
Šwhere the 
parties were on the cusp of a final agreement
Što the 
Board
™s goal of promoting collective bargaining. Not
a-bly, a majority of employees expressed support for the 
19 See also 
MGM Grand Hotel
, 329 NLRB 
at 46
7 (noting that the 
parties ﬁhad made substantial progress toward reaching agreement, had 
few remaining issues to resolve, and worked steadily to finalize their 
agreement, which they achieved only days after the petition was filedﬂ). 
See generally 
Keller Pl
astics Eastern
, 157 NLRB at 587 (in the volu
n-
tary recognition context, ﬁthe parties must be afforded a reasonable 
time to bargain and to execute the contracts resulting from such ba
r-gainingﬂ)
. agreement when they ratified it
 at the June 29 ratification 
meeting. That vote plainly expressed the employees
™ satisfaction with the Union as their bargaining repr
e-sentative in the negotiations.  
 Our colleague also urges us to 
ﬁconsider the plight of 
employees who, in the instant case
, supported the filing 
of 
three
 successive petitions, each one seeking a Board
-conducted election where they could vote on union re
p-resentation.
ﬂ In so doing, however, he overlooks the 
guiding principle of the bar: 
ﬁthat a bargaining relatio
n-ship once righ
tfully established must be permitted to e
x-ist and function for a reasonable period in which it can be 
given a fair chance to succeed.
ﬂ20 It is worth noting that 
the first petition, which was filed less than 6 months 
from the date of recognition, was properl
y dismissed 
even under our colleague
™s interpretation of 
Lamons 
Gasket
. The second petition was filed less than 6 months 
from the first bargaining session, at which time the R
e-gional Director concluded that a reasonable period for 

bargaining had not elapse
d. In any event, the number of 
untimely petitions filed in this case is irrelevant; the Pet
i-tioner
™s mere persistence does not strengthen her arg
u-ment for disrupting a productive bargaining relationship 
that was endorsed by a majority of unit members. Inde
ed, 
the fact that the parties eventually reached and ratified an 

agreement is a testament to the importance of the 
Board
™s recognition bar doctrine in providing the parties 
a reasonable period of time to succeed in collective ba
r-gaining, and not the suppre
ssion of free choice that our 
colleague claims.
 Having weighed all of the 
Lee Lumber
 factors, we 
conclude that a reasonable period of time for bargaining 
had not elapsed when the petition was filed. We thus 
reverse the Regional Director
™s decision and find
 that the 
petition here is barred.
21  ORDER
 This case is remanded to the Regional Director for fu
r-ther appropriate action consistent with this decision.
  MEMBER 
MISCIMARRA
, dissenting.
 I respectfully dissent because, in my view, the Regio
n-al Director correctly directed the holding of an election 

based on the filing of a timely election petition supported 
by an appropriate showing of interest among employees.  
20 Lamons Gasket
, 357 NLRB 
at 740
, quoting 
Franks Bros. Co. v. 
NLRB
, 321 U.S. 702, 705 (1944).
 21 In so holding, we note that ﬁthe employees are not forever for
e-closed from changing or eliminating their bargaining representative at 
the appropriate time, i.e., during the window period prior to the expir
a-tion of the colle
ctive
-bargaining agreement. The voluntary recognition 
bar extends for a reasonable period, not in perpetuity.ﬂ 
MGM Grand 

Hotel
, supra, 329 NLRB at 467.
                                                                                                     DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 498 I believe several considerations warrant this outcome.  
First, contrary to the maj
ority, I believe the Board in 
Da-na Corp.
, 351 NLRB 434 (2007), appropriately balanced 
the employee right to participate in a Board
-conducted 
election against the Board
™s interest in fostering stable 
collective
-bargaining relationships.  Second, even if we 
apply a 
ﬁrecognition bar
ﬂ as prescribed in 
Lamons Ga
s-
ket Co.
, 357 NLRB 
739 (2011), which overruled 
Dana
, the Board should adhere to its pre
-Dana
 case law esta
b-lishing that the recognition bar starts running when 

recognition is extended by the employer.  Th
ird, as the 
Regional Director explained in his well
-reasoned dec
i-sion, it is incongruous to adopt the expansive interpret
a-tion of the recognition bar that my colleagues embrace in 

today
™s decision, under which the election bar may co
n-tinue for up to 1 year
 from the parties
™ first bargaining 
session rather than 1 year from the date recognition is 
granted.  Finally, regardless of when the clock starts ru
n-ning on the recognition bar or its maximum duration, I 
believe the facts in the instant case demonstrate t
hat a 
ﬁreasonable period of bargaining
ﬂ had elapsed at least 
when the parties reached and signed their new collective
-bargaining agreement, which occurred before the petition 

at issue in the instant case was filed.  Therefore, under 
any reading of 
Lamons G
asket
, supra, 
I believe the Board 
is required to process the petition and conduct an ele
c-tion.
 1.  
The Board
™s Dana
 Decision
.  One of the Board
™s primary functions is to conduct representation elections 
to determine whether a majority of employees favor u
n-ion representation.
1  When a union is certified following 
an election, its majority status cannot be challenged for a 
year,
2 and any decertification or rival
-union petition is 
barred.  A union also may become employees
™ bargai
n-ing representative through vo
luntary recognition by the 
employer, based on evidence of majority employee su
p-port
Štypically, signed union authorization cards.  For 
decades, the Board has held that various circumstances 

justify applying a limited
-duration 
ﬁbar
ﬂ to the pr
o-cessing of elec
tion petitions.
3  
Among these, the Board 
has applied a 
ﬁrecognition bar,
ﬂ holding that voluntary 
recognition bars decertification or rival
-union petitions 
1 See Sec. 9(b), (c) (describing preelection hearings, the election 
process, and the Board™s determinati
on of appropriate bargaining units).  
 2 See 
Brooks v. NLRB
, 348 U.S. 96, 104 (1954) (approving Board™s 
certification
-year doctrine).
 3 The Board™s ﬁbarﬂ doctrines operate to prevent Board
-conducted 
elections for prescribed, limited periods of time, based 
on a balancing 
of (i) the right of employees, protected by Secs. 7 and 9 of the Act, to 
participate in Board
-conducted elections to decide questions of union 
representation, and (ii) the Board™s responsibility to foster stability in 
labor relations and col
lective bargaining.  See fn. 7, infra.
 for a 
ﬁreasonable
ﬂ period of time.
4  However, the Board 
has also acknowledged 
ﬁsubstantial difference
s between 
Board elections and union authorization card solicitations 
as reliable indicators of employee free choice.
ﬂ5  Reco
g-nizing those differences, the Board in 
Dana Corp.
 pro-vided for a 
ﬁrecognition bar
ﬂ that would continue for a 
reasonable period, 
if (i) the employer and/or union notify 
the appropriate Board regional office that recognition has 
been granted
; (ii) the employer posts a notice of recogn
i-tion (provided by the 
Regional 
Office) informing e
m-ployees that recognition has been granted and of the
ir 
right, during a 45
-day 
ﬁwindow period,
ﬂ to file a decert
i-fication or rival
-union petition
; and (iii) 45 days pass 
without a properly supported petition being filed.  If a 

properly supported petition is filed during the window 
period, under 
Dana
 the Boar
d would process it.
6  I think 
the approach reflected in 
Dana
 of providing a window 
period before a potential recognition bar attaches strikes 
an appropriate balance between what our statute 
ﬁen-shrines
ﬂŠi.e., 
ﬁa democratic framework for employee 
choice
ﬂ (Fi
nal Rule, 79 FR at 74314)
Šand the desirabi
l-ity of stable bargaining relationships.
7  As Chief Justice 
4 See 
Keller Plastics Eastern, Inc.
, 157 NLRB 583 (1966); 
Sound 
Contractors
 Assn.
, 162 NLRB 364 (1966).  The Board™s bar doctrines 
are an exception to the National Labor Relations Act™s cornerstone 
tenet, which makes 
representation depend on whether the union has 
majority support.  Sec. 9(a) states: ﬁRepresentatives designated or s
e-lected for the purposes of collective bargaining by the 
majority
 of the 
employees in a unit appropriate for such purposes, shall be the exc
lu-
sive representatives of all the employees in such unit for the purposes 
of collective bargaining in respect to rates of pay, wages, hours of 
employment, or other conditions of employmentﬂ (emphasis added).
 5 Dana Corp.
, 351 NLRB 
at 438
; see 
NLRB v. Gisse
l Packing Co.
, 395 U.S. 575, 602 (1969) (ﬁ[S]
ecret elections are generally the most 
satisfactory
Šindeed the preferred
Šmethod of ascertaining whether a 
union has majority support.ﬂ).
 6 Dana
, supra at 441, 443.  In addition, if the notice and window
-period r
equirements are not met, any postrecognition collective
-bargaining agreement would not bar an election under the contract
-bar 
doctrine.  Id. at 435; see fn. 7, infra. 
 7 The Board™s ﬁbarﬂ doctrines suspend the processing of election p
e-titions in various 
circumstances, based on Board
-applied presumptions 
of majority support, to advance the Act™s interest in fostering stable 
collective
-bargaining relationships.  I agree with the rationale underl
y-ing some of the Board™s bar doctrines, including, for example,
 the 
ﬁirrebuttable presumption of majority support for the union during the 
year following certification.ﬂ  
Allentown Mack Sales 
& Service, Inc
. v. 
NLRB
, 522 U.S. 359, 378 (1998); see also 
Station KKHI
, 284 
NLRB 
1339, 1340 (1987), enfd. 891 F.2d 230 (9
th Cir. 1989).  The Board also 
applies a well
-known ﬁcontract barﬂ rule, pursuant to which collective
-bargaining agreements of definite duration ﬁfor terms up to 3 years will 
bar an election for their entire period,ﬂ and ﬁcontracts having longer 
fixed terms wi
ll be treated for bar purposes as 3
-year agreements and 
will preclude an election for only their initial 3 years.ﬂ
  
General Cable 
Corp.
, 139 NLRB 1123, 1125 (1962) (footnote omitted); see also 
NLRB 
v. Burns Security Services, 
406 U.S. 272, 290 fn. 12 (1972).  During the 

ﬁcontract barﬂ period, the Board will dismiss all representation petitions 
unless they are filed during a 30
-day ﬁopen periodﬂ that begins 90 days 
                                                                                                   AMERICOLD LOGISTICS
, LLC
 499 Rehnquist stated in 
Allentown Mack Sales 
& Service
: ﬁStability, while an important goal of the Act, .
 . . is not 
its be
-all and end
-all.  That goal would 
not justify, for 
example, allowing a non
-majority union to remain in 
place (after a certification or contract bar has expired) 
simply by denying employers any effective means of 
ascertaining employee views.
ﬂ  522 U.S. at 384 
(Rehnquist, C.J., dissenting in
 part) (citation omitted).
8  2.  
The Recognition Bar:
 Lamons Gasket,
 the Bar
™s 
Duration, and When 
it Commences
.  In 
Lamons Gasket 
Co.
,9 the Board overruled 
Dana
, rejected the 
Dana
 notice 
and 
ﬁwindow period
ﬂ approach, and resumed the applic
a-tion of a 
ﬁrecog
nition bar
ﬂ immediately
 upon recogn
i-tion.
10  The recognition bar under 
Lamons Gasket
 still 
has a limited duration:  it continues only for a 
ﬁreason
a-ble
ﬂ period of time.  However, in 
Lamons Gasket
, the 
Board identified 
ﬁbenchmarks for determining 
‚a reaso
n-able period of time
™ﬂ11 that introduced an ambiguity that 
my colleagues today resolve the wrong way.  
 In 
Lamons Gasket
, the Board defined 
ﬁa reasonable p
e-riod of bargaining, during which the recognition bar will 
apply, to be no less than 6 months after the
 parties
™ first 
bargaining session and no more than 1 year.
ﬂ12  As an 
initial matter, it is curious that the Board in 
Lamons Ga
s-
ket identified the 
ﬁfirst bargaining session
ﬂ as a reference 
point because longstanding Board precedents have un
i-formly measured
 the recognition bar from the time the 
union receives recognition.
13  The Board in 
Lamons Ga
s-and ends 60 days before the contract expires, or during any peri
od 
following expiration during which no contract is in effect.  See 
Leonard 
Wholesale Meats Co
., 136 NLRB 1000, 1001 (1962).
 8 On the same day that the Board issued 
Lamons Gasket
, it reinstated 
a ﬁsuccessor barﬂ rule in 
UGL-UNICCO Service Co.
, 357 NLRB 
801
 (2011).  I have already indicated I would refrain from applying a ﬁsu
c-cessor bar.ﬂ  Instead, I would adhere to the Board™s prior standard that 
ﬁ‚an incumbent union in a successorship situation is entitled to
Šand 
only to
Ša rebuttable
 presumption of continu
ing majority status, which 
will not serve as a bar™ whenever a rival petition is filed.ﬂ  
FJC Security 
Services,
 360 NLRB 
929,  930
 (2014) (quoting 
MV Transportation
, 337 
NLRB 770, 770 (2002) (emphasis in original)). 
 9 Supra, 
357 NLRB 
739
. 10 For the reas
ons stated in 
Dana Corp.
 and by Member Hayes in his 
Lamons Gasket
 dissent, I would adhere to the 
Dana Corp.
 requirement 
that an employer 
post an official Board notice that informs employees 
of their employer™s voluntary card
-based recognition of a union ba
r-gaining representative, and to the employees™ right, within 45 days of 

that notice, to test the union™s claim of majority support through a 
Board
-conducted secret
-ballot election.  
 11 357 NLRB 
739
. 12 Id. at 
748
. 13 The concept of a ﬁreasonable period of bargainingﬂ that was the 
Board™s focus in 
Lamons Gasket
 was derived from a refusal
-to-bargain 
case, 
Lee Lumber & Building Material Corp.
, 334 NLRB 399 (2001), 
enfd. 310 F.3d 209 (D.C. Cir. 2002).  In 
Lee Lumber
, the B
oard reco
n-
sidered its ﬁ‚reasonable period of time for bargaining™ standard for 
cases involving an unlawful refusal to recognize and bargain with an 
incumbent union,ﬂ 334 NLRB at 399, and it is understandable in this 
ket did not explain why the 
ﬁreasonable period
ﬂ should 
remain open
-ended after the union receives recognition, 
with the clock starting to run only when the parties
 have 
their first bargaining session.  Given that a recognition 
bar arises when the parties have 
voluntarily
 agreed to 
engage in bargaining, one would not anticipate a lengthy 
delay in the commencement of bargaining, particularly 
since the Act
™s duty to ba
rgain collectively requires both 
parties to 
ﬁmeet at reasonable times.
ﬂ14  Moreover, if the 
employer and union substantially delay the commenc
e-ment of bargaining following voluntary recognition, I do 
not believe this justifies denying employees for a longe
r period their right to have an election petition processed 
and an opportunity to vote on union representation in a 
Board
-conducted election.        
 In any event, the Board in 
Lamons Gasket
 stated that 
the 
ﬁreasonable period of bargaining, during which th
e recognition bar will apply
ﬂ should be 
ﬁno less than 6 
months after the parties
™ first bargaining session and no 
more than 1 year.
ﬂ15  Accepting this language at face 
value, it may still be interpreted in two ways.  It could 
mean that the bar period conti
nues for no fewer than 6 
months after the parties
™ first bargaining session and no 
more than 1 year
 from the date of recognition
.  Or it 
could mean that the bar period continues for no fewer 
than 6 months after the parties
™ first bargaining session 
and no 
more than 1 year
 after the parties
™ first bargai
n-ing session
.  The Regional Director correctly chose the 
former interpretation.  My colleagues choose the latter.  
In doing so, they create an upside
-down regime under 
which, if employees 
elect
 a union, they 
cannot have a
n-other election for a year, but if the union becomes their 
representative 
without
 an election, they may be barred 
from casting ballots in a Board election for 
more than
 a year. 
 In this context, it is ironic that the Board recently 
adopted new
, comprehensive regulations that dramatica
l-ly change our representation
-election procedures based in 
large part on a desire to make elections take place 
more 
quickly
.  Final Election Rule, 79 FR 74308 (Dec. 15, 
2014) (referring to the 
ﬁessential principle
ﬂ that represe
n-tation cases 
ﬁshould be resolved quickly
ﬂ); id. at 74314 
(ﬁThe Act enshrines a democratic framework for e
m-ployee choice and .
 . . charges the Board to 
‚promulgate 
context that the Board concluded the ﬁre
asonable period for bargai
n-
ingﬂ would start with the first bargaining session
Ši.e., ﬁwhen the o
f-fending employer commences bargaining in good faith.ﬂ  Id. at 399 fn. 
6.  In the case of 
voluntary
 recognition, however, the Board has trad
i-tionally applied a ﬁ
recognition barﬂ commencing when the union r
e-ceived recognition.  See text accompanying fn. 23, infra.     
 14 Sec. 8(d).  
 15 357 NLRB 
at 748
.                                                                                                                                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 500 rules .
 . . in order that employees
™ votes may be recorded 
accurately, efficien
tly and speedily.
™ﬂ).  
 In today
™s decision, my colleagues reverse direction 
from the Election Rule in three ways.  First, they adhere 
to 
Lamons Gasket
 and continue to hold that when a union 
secures voluntary recognition, a 
ﬁrecognition bar
ﬂ applies 
immedi
ately
, which means the Board will 
not process an 
election petition even if everyone in the bargaining unit 

expresses a desire for an election.  Second, they also 
leave in place the rule of 
Lamons Gasket
 that recognition 
does not start the clock running on the 
ﬁreasonable per
i-odﬂ during which petitions are barred.  Rather, although 
petitions are barred immediately upon recognition, the 
bar period remains open
-ended until the parties
™ first 
bargaining sess
ion.  Then and only then does the clock 
start to run on the 
ﬁreasonable
ﬂ election
-bar period.  
Third, even though several months may pass after reco
g-nition before the parties begin to engage in collective 

bargaining, my colleagues today hold that the recog
nition 
bar may continue for up to a full year 
after
 the first ba
r-gaining session, which means that employees who have 
never
 voted in a Board election may be barred from d
o-ing so for a longer time than employees who participated 
in an election resulting in 
union certification.  I respec
t-fully dissent as to each of these aspects of the majority
™s 
decision.  
 Even if the Board applies a 
ﬁrecognition bar
ﬂ immed
i-ately upon voluntary recognition, I believe it is unre
a-sonable to bar petitions for an open
-ended per
iod that 
does not even begin running when the 
union receives 
recognition.  I would hold that the recognition
-bar 
ﬁrea-sonable
ﬂ period should begin to run on the date of volu
n-tary recognition.  But even under 
Lamons Gasket
, I 
would construe the language at i
ssue here
Šdefining the 
ﬁreasonable
ﬂ recognition
-bar period as 
ﬁno less than 6 
months after the parties
™ first bargaining session and no 
more than 1 year
ﬂŠas limiting the bar period to no more 
than 1 year 
from the date of recognition
.  The language 
permits 
that interpretation, and it is consistent with the 
Act and more carefully balances labor relations stability 
and employee free choice.  
 Two other important points are relevant when evalua
t-ing the Board
™s multiple bar doctrines:  they often ope
r-ate in tand
em with one another, and they are frequently 
difficult to understand.  Thus, if a union receives volu
n-tary recognition, the recognition
-bar doctrine prevents 
the processing of any representation petitions for a period 
of time, the duration of which is in d
ispute in this case.  
If the employer and union enter into a collective
-bargaining agreement while the recognition bar remains 
in effect, the new agreement
Šbased on the Board
™s 
ﬁcontract
-bar
ﬂ doctrine
Šwill then prevent the processing 
of any representation 
petition for up to 
3 additional years, 
with the sole exception of a 30
-day period beginning 90 
days and ending 60 days prior to contract expiration.  See 
fn. 7, supra.  
 The facts in the instant case highlight the problems 
with the approach adopted by my c
olleagues today.  The 
Employer voluntarily recognized the Union as the ba
r-gaining representative of warehouse employees on June 
18, 2012.  A first election petition was filed on Nove
m-ber 19, 2012 (less than 
6 months from the date of reco
g-nition), and the p
etition was dismissed by the Regional 
Director on December 21, 2012, because the minimum 

ﬁreasonable period of bargaining
ﬂ identified in 
Lamons 
Gasket
 had not elapsed.
16  
A second employee petition, 
filed on April 8, 2013, was dismissed by the R
egional 
Director
 on May 23, 2013, also because a 
ﬁreasonable 
period of bargaining
ﬂ had not yet elapsed.
17 A third d
e-certification petition
Šthe petition at issue here
Šwas 
filed on June 28, 2013, 
more than 
6 months
 after the first 
bargaining session (which occurred on 
October 9, 2012) 
and 
more than 
1 year
 after the Union received recogn
i-tion from the Employer.  On June 29, 2013, employees 
ratified a new collective
-bargaining agreement, potentia
l-ly barring any election for 
3 more years.
18  Therefore, 
one determinative qu
estion in this case is whether the 
recognition bar ended 
1 year after the date the Union 
received recognition (i.e., on June 18, 2013).  If so, the 
employee
™s petition, filed 
10 days later, should have been 
processed by the Board, resulting in an election.
  My colleagues find there should be no election.  They 
apply the recognition bar for an open
-ended period b
e-ginning when the Union received recognition, and they 
read 
Lamons Gasket
 as setting the maximum duration of 
the recognition bar as 
1 year 
from the 
date of the first 
bargaining meeting
.  In the instant case, as noted above, 
the first meeting did not occur until October 9, 2012.
19  16 NLRB Case 25
ŒRDŒ093419 (Reg. Dir. dismissal Dec. 21, 2012). 
 17 NLRB Case 25
ŒRDŒ102210 (Reg. Dir. dismissal 
May 23, 2013), 
request for review pending.
 18 The record reveals that bargaining resulted in a tentative agre
e-ment as to all issues on June 25, 2013.  According to the Regional 
Director, a ﬁcomplete draftﬂ of all tentatively agreed
-upon provisions 
was revi
ewed on June 26, 2013, and after minor changes, both parties 
agreed upon the revised ﬁcomplete draftﬂ that same day.  And ﬁ[b]oth 
the Employer and the Union signed the contract on June 26, 2013.ﬂ  
However, implementation of the parties™ signed contract was
 conti
n-
gent on employee ratification, which occurred on June 29, 2013.  
 19 The Union was not prepared to meet with the Employer until mid
-September 2012.  The parties held their first bargaining meeting on 
October 9, 2012
, and met five additional times th
at October and N
o-
vember.  Thereafter, the Employer was unable to meet until March 4, 
2013, because its lead negotiator was dealing with the serious illness of 
a family member.  The parties met eight additional times in March and 
April and reached a tentati
ve agreement on all noneconomic provisions 
                                                  AMERICOLD LOGISTICS
, LLC
 501 My colleagues then reach several additional conclusions 
in rapid succession:  (i)
 focusing on the fact that the June 
28, 2
013 petition was filed less than 
9 months after the 
first bargaining meeting, and applying the multifactor 

test articulated in 
Lee Lumber
, supra, 
my colleagues find 
that a 
ﬁreasonable period
ﬂ for bargaining had not yet 
elapsed when the petition was filed, 
which means the 

recognition bar remained in effect; (ii)
 they conclude the 
Board could not validly process the petition and conduct 
an election because the recognition bar required dismi
s-sal of the petition; and (iii) the new collective
-bargaining 
agreemen
t, ratified on June 29, 2013, imposed a contract 
bar that, as noted previously, prevents employees from 
filing any new election petition for another 
3 years. 
 Unlike my colleagues, I believe the Regional Director 
properly decided that the Board was require
d to process 
the petition and conduct an election, even applying 
Lamons Gasket
.  Although the Regional Director reco
g-nized that 
Lamons Gasket
 does not expressly state that 
the recognition
-bar period 
ﬁcannot exceed a year from 
the time of voluntary recognit
ion,
ﬂ he held that 
ﬁa rea
d-ing of the entire decision leaves no other reasonable i
n-terpretation.
ﬂ  Any other reading would mean that the Board intended 
to confer greater protection to voluntary recognition 
than Board certification.  However, the Board state
d in 
Lamons Gasket that ﬁ[a]n election remains the only 
way for a union to obtain Board certification and its a
t-tendant benefits.
 . . .  Neither the pre
-Dana
 law nor the 
law after today equates the processes of voluntary 

recognition and certification follo
wing a Board
-supervised election.ﬂ .
 . .  Further, in 
Lamons Gasket
 . . . the Board in recognizing 
the practice of voluntary recognition states that the 
Board has permitted unions to petition for an election 
after being voluntarily recognized in order to o
btain 
certification and the attendant statutory advantages 
flowing there from (emphasis added).  Citing, 
General 
Box Co.,
 82 NLRB 678 (1949).   In 
Lee Lumber
 the 
Board, in defining that a reasonable period of time 
should not exceed one year, noted that the
 experience 
with the one year insulated period for newly certified 
of the contract.  The parties met an additional seven times in May and 
June and reached a tentative agreement on all economic provisions.
 Although there was a roughly 
1-month gap between the May and 
June meetings,
 the Union did not file a Board charge alleging that this 
delay was an unfair labor practice on the Employer™s part.  The Union 
also did not file a charge alleging that the earlier delay in bargaining, 
because of the lead negotiator™s family crisis, consti
tuted unlawful 
conduct.  
 unions demonstrates that one year is sufficient time for 
a union to demonstrate its effectiveness in negotiations 

on behalf of the employees.  
Lee Lumber,
 334 NLRB at 
402.  To find that a ﬁ
reasonable time to bargainﬂ can 
extend beyond one year after voluntary recognition 

would result in voluntarily recognized representatives 
receiving an advantage beyond what the Board has 
stated is only available for certified bargaining repr
e-sentatives.
  Such a result was clearly not the intent of 
the Board in 
Lamons Gasket
.  A recognition bar for a 
time period extending no longer than 1 year from the 

date of voluntary recognition is consistent with Board 
doctrine.
20  Like the Regional Director, I believe i
t is incongruous 
to deny employees a right to file election petitions for a 
longer
 period after a union receives voluntary recogn
i-tion (without an election) than the 
1-year period after a 
union is certified by the Board (as the result of an ele
c-tion).  As 
the Regional Director recognized, this is pr
e-cisely what the Board stated in 
Lamons Gasket
 itself 
when it explained that 
ﬁ[a]n election remains the only 
way for a union to obtain Board certification and its a
t-tendant benefits,
ﬂ and when it emphasized that 
ﬁ[n]either 
the pre
-Dana
 law nor the law after today equates the pr
o-cesses of voluntary recognition and certification follo
w-ing a Board
-supervised election.
ﬂ21  Had the Union been 
certified on June 18, 2012, following a Board election, 
under our certification
-year doctrine it would not have 
been shielded from the decertification petition.  To quote 

again from the Regional Director
™s decision, 
ﬁ[t]o find 
that a 
‚reasonable time to bargain
™ can extend beyond 
one year after voluntary recognition would result in vo
l-untarily recognized representatives receiving an a
d-
vantage beyond what the Board has stated is only avail
a-ble for certified bargaining representatives.
ﬂ  Unfort
u-nately, the majority
™s decision achieves just that inco
n-gruous outcome.
 22 20 Decision and Direction of Election (D&DE) at 4
Œ5 (emphasis in 
original and added; citations and footnote omitted).  
 21 357 NLRB 
at 748
 (footnote omitted).  Board precedent provides 
that at most, a voluntarily recognized union 
may gain up to the same 
rights as a certified union, but never more.  See 
Toltec Metals, Inc.
, 201 
NLRB 952, 954 (1973) (the effect of voluntary recognition
Šfor pu
r-poses of a petition bar
Šis ﬁno different from that achieved as a result 
of a Board
-certified
 electionﬂ). 
 22 Lamons Gasket
 itself
Šand common sense
Šrefute any sugges
-tion that a voluntarily recognized union needs a longer period of prote
c-tion from an election petition to demonstrate its effectiveness in negot
i-ations than does a union that has been
 certified following an election.  
In 
Lamons Gasket
, the Board stated that ﬁvoluntary recognition is 
more 
likely
ﬂ than certification to produce bargaining ﬁ‚as a method of defu
s-ing and channeling conflict between labor and management.™ﬂ  357 
NLRB 
at 746
 (quoting 
First National Maintenance Corp. v. NLRB
, 452 
                                                                                                                                 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 502 Moreover, separate and apart from the issue presented 
here, which turns on the interpretation of language in 
Lamons Gasket
 concerning the maximum duration of the 
ﬁreasonable
ﬂ recognition
-bar period, the Board in 
Lamons Gasket
 also erred in its determination of when 
the clock starts running on the insulated 
ﬁreasonable p
e-riod.
ﬂ  
Under 
Lamons Gasket
, the recognition bar takes 
effect the moment recognition is extended, but the 
ﬁrea-sonable period
ﬂ does not begin to run at recognition.  
Again, 
Lamons Gasket
 defines the minimum 
ﬁreasonable 
period
ﬂ as 
ﬁno less than 6 months after the parties
™ first 
bargaining session.
ﬂ  Thus, the clock only starts to run on 
the insulated period when t
he employer and union first 
meet and bargain
Ševen if that first bargaining session 
takes place 
months
 after recognition is extended, as ha
p-pened here.  For two reasons, I believe this aspect of 

Lamons Gasket
 was wrongly decided.
 First, Board precedent long
 predating 
Lamons Gasket
 contemplates a recognition
-bar period that runs from the 
date of recognition.
23  See, e.g., 
Tajon, Inc.
, 269 NLRB 
327, 327 (1984) (
ﬁ[A] union which is recognized by the 
employer but not certified by the Board is, absent special 

cir
cumstances . . . irrebuttably presumed to have a majo
r-ity status for a reasonable period of time 
from the date of 

recognition
.ﬂ) (emphasis added); 
Rockwell International 
Corp.
, 220 NLRB 1262, 1263 (1975) (
ﬁFollowing a la
w-ful grant of recognition
 the parties are entitled to a re
a-sonable period of time to permit them to attempt to neg
o-tiate a collective
-bargaining agreement.
ﬂ) (emphasis ad
d-ed).  In 
Keller Plastics
, supra, the Board left no doubt on 
this score.  There, after holding that 
ﬁthe partie
s must be 
afforded a reasonable time to bargain and to execute the 
contracts resulting from such bargaining
ﬂ following vo
l-untary recognition, the Board found reasonable 
ﬁthe 3
-week period from February 16[, 1965], the date recogn
i-tion was lawfully accorded
, until March 10, the date the 
contract was executed.
ﬂ  157 NLRB at 587.  Thus, in 
U.S. 666, 674 (1981) (emphasis added)).  As the Board recognized in 
Lamons Gasket
, voluntary recognition is more likely to produce co
n-
structive negotiations than certification (following, perhaps, a hotl
y 
contested campaign), based on ﬁthe good faith with which employers 

take up their voluntarily assumed versus legally imposed obligation to 
bargain.ﬂ  Id.
 at 
746
 fn. 26.  See also 
Toltec Metals
, 201 NLRB 
at 954 
quoting 
NLRB v. San Clemente Publishing Corp.
, 408 F.2d 367, 368 
(9th Cir. 1969) (
ﬁ‚To hold that only a Board
-conducted election is 
binding for a reasonable time would place a premium on the Board
-conducted election and would hinder the use of less formal procedures 

that, in certain situations, may b
e more practical and convenient 
and 
more conducive to amicable labor relations
.™ﬂ) (emphasis added)
, enfd. 
490 F.2d 1122 (3d Cir. 1974).
 23 My colleagues do not cite a single instance where the Board a
p-
plied a ﬁrecognition barﬂ that commenced running on a 
date other than 
when the union received recognition, nor do my colleagues identify any 

Board case contrary to the precedents cited in the text.
 Keller Plastics
 the Board measured the 
ﬁreasonable time 
to bargain
ﬂ from 
ﬁthe date recognition was lawfully a
c-corded.
ﬂ     Second, in measuring the 
ﬁreasonable period
ﬂ from 
the 
date of the first bargaining session, the 
Lamons Gasket
 Board relied on a refusal
-to-bargain case
ŠLee Lumber
, supra, 334 NLRB at 399
Šinstead of cases applying a 
recognition bar.  In 
Lee Lumber
, as noted previously, the 
Board defined the duration of a r
easonable time for ba
r-gaining 
following an employer
™s unlawful failure or r
e-fusal to recognize or bargain with a union
.  To remedy 

that unfair labor practice, the Board issues a bargaining 
order, which insulates the union from any challenge to its 
majority
 status for a reasonable period of time.  In that 
context, the Board held that the insulated 
ﬁreasonable 
period
ﬂ begins to run only when the employer commen
c-es bargaining in good faith.  Id. at 399 fn. 6.  The 
Lamons Gasket
 Board transferred this aspect of
 Lee 
Lumber
 to the recognition
-bar context, disregarding that 
the rationale that applies in the 
Lee Lumber
 setting does 
not 
apply in the recognition
-bar setting.  When a bargai
n-ing relationship has been broken by an unlawful failure 
or refusal to bargain, 
the only logical starting point for 

the insulated period is the event that begins to repair the 
breach, i.e., the parties
™ first bargaining session.  But 
where an employer recognizes a union voluntarily, there 
is no breach to repair.  Indeed, as the 
Lamons
 Gasket
 Board itself recognized, there may well be greater cord
i-ality between the parties following recognition than b
e-tween an employer and union following a sharply co
n-tested election campaign.  See supra
, fn. 22.  Yet, in the 
election context, the insul
ated period runs from the date 
the union is certified, not the date the parties first ba
r-gain.  All the more reason, in voluntary recognition ca
s-
es, to run the insulated period from the date of recogn
i-tion than from a date based on 
Lee Lumber
, in which the
 employer had unlawfully ruptured the bargaining rel
a-tionship.  There is simply no good reason to create an 
indefinite period following recognition
Špreceding the 
first bargaining session
Šduring which all petitions are 
barred, and where the 
ﬁreasonable peri
odﬂ has not even 
started to run.
24   24 Based on the obvious mismatch between the bargaining
-order co
n-
text in 
Lee Lumber
 and the recognition
-bar cont
ext in 
Lamons Gasket
, it is possible that the Board in 
Lamons Gasket
 inadvertently adopted, 
along with 
Lee Lumber
™s multifactor test for determining whether a 
reasonable period of time has elapsed in a particular case, its holding 
that the bargaining
-order
 bar commences with the first bargaining se
s-sion, without reflecting on the absurdity of the outcome:  the fact that 
voluntary recognition may end up barring a representation petition for a 
longer period of time than the certification year after employees 
parti
c-ipate in a Board election resulting in union certification.  Indeed, al
t-hough 
Lamons Gasket
 makes reference to ﬁthe parties™ first bargaining 
                                                                                                                                AMERICOLD LOGISTICS
, LLC
 503 More generally, today
™s decision fails to give parties
Šespecially employees
Šconcrete guidelines for determi
n-ing when the Board will process election petitions.  
The 
Board has previously stated it was 
ﬁconvinced of the 
desirability of establishing 
specific
 periods for the timely 
filing of petitions.
ﬂ  Vickers, Inc.
, 124 NLRB 1051, 1052 
(1959) (emphasis in original).  Having understandable 
standards is important so that 
ﬁunions and employees 
will . . . 
know precisely when they may be expected to 
file a petition in order to obtain an election.
ﬂ  Deluxe 
Metal Furniture Co.
, 121 NLRB 995, 998 (1958).
25   Today
™s decision runs afoul of these important princ
i-ples.  It would be far better to prescribe a fixed 
period, 
consistent with the Board
™s certification
-year and co
n-tract
-bar doctrines.  Indeed, the record here vividly illu
s-trates the problem.  The 
Union received voluntary reco
g-nition on June 18, 2012, and the Board subsequently r
e-ceived 
three
 decertificati
on petitions, filed on
 November 
19, 2012, April 8, 2013, and June 28, 2013, respectively.  
My colleagues would find that none of the three election 
petitions was 
ﬁtimely,
ﬂ and they find the employees have 
no right to have a Board
-conducted election.  Moreo
ver, 
in view of the new agreement ratified on June 29, 2013, 
the Board
™s contract
-bar doctrine will deny employees 
any potential participation in a Board
-conducted election 
for up to an 
additional
 3 years.  Although the Board has 
long applied various bar d
octrines for good reasons, I 

believe one cannot reconcile the outcome here with our 
responsibility 
ﬁin each case .
 . . to assure to employees 
the fullest freedom in exercising the rights guaranteed by 

[the] Act.
ﬂ26   The instant case extends troubling tren
ds suggested in 
Lamons Gasket
 and 
UGL
-UNICCO
.  Both cases
Šlike 
the majority
™s decision here
Štreat the Board
™s ﬁbar
ﬂ doctrines as essential means to protect unions from d
e-certification or displacement by a rival union.  It is not 
sessionﬂ (357 NLRB 
at 748
), the Board in 
Lamons Gasket
 ostensibly 
reinstated the Board™s pre
-Dana
 recognitio
n bar
Šdescribed as ﬁa r
e-turn to formerly settled lawﬂ (id.) (capitalization omitted)
Šwhich the 
Lamons Gasket
 majority described as follows:  ﬁ[P]rior to 
Dana
, the 
Board precluded any challenge to a union™s representative status for a 
reasonable period of t
ime 
after an employer voluntarily recognized the 
union
.ﬂ  Id. 
at 744
 (emphasis added; citations omitted).  In any event, 
this case presents the Board with the opportunity to correct this pro
b-
lematic aspect of 
Lamons Gasket
, and by failing to do so, I belie
ve my 
colleagues misapply longstanding Board precedent. 
 25 See also 
Appalachian Shale Products Co.
, 121 NLRB 1160, 1161 
(1958) (Board reexamined ﬁits contract bar rules with a view toward 
simplifying and clarifying their application wherever feasible in 
the 
interest of more expeditious disposition of representation cases and of 
achieving a finer balance between the statutory policies of stability in 

labor relations and the exercise of free choice in the selection or change 
of bargaining representatives.ﬂ)
. 26 Sec. 9(b).
 preordained, however, that 
a Board election would pr
o-duce either result.  The issue here is how long employees 
should be denied the 
opportunity to vote
 in a Board
-conducted election.  Just as troubling is the Board
™s im-position of more onerous obstacles when employees may 

have 
never
 voted in any prior election (i.e., where the 
union receives voluntary recognition from an employer 

or legal successor) in comparison to the bar that applies 

when employees 
have
 voted in an election resulting in 
union certification.  In short, my colleague
s hold here 
that employees may be denied the right to participate in a 

Board election, after voluntary recognition, for a longer 
period than would apply had they exercised their right to 
vote in a Board
-conducted election.  This runs counter to 
Gissel Pack
ing
, supra, 395 U.S. at 602, where the S
u-preme Court held that 
ﬁsecret elections are generally the 
most satisfactory
Šindeed the preferred
Šmethod of a
s-
certaining whether a union has majority support.
ﬂ  3. 
 The 
ﬁReasonable Period
ﬂ for Bargaining Elapsed 
Before June 28, 2013
.  Under the most expansive reading 
of the recognition bar as applied by my colleagues in 
reliance on 
Lamons Gasket
, the 
ﬁreasonable period
ﬂ for 
bargaining precludes the Board from processing election 
petitions f
or a minimum of 
ﬁ6 months .
 . . and no more 
than 1 year
ﬂ after 
ﬁthe parties
™ first bargaining session.
ﬂ27  Because the parties commenced bargaining on October 9, 
2012, and the petition was filed on June 28, 2013, 
Lamons Gasket
 would require the Board to pr
ocess the 
petition and conduct an election if the 8
-1/2
-month per
i-od between October 9, 2012
, and June 28, 2013
, was a 
ﬁreasonable period of bargaining.
ﬂ  357 NLRB 
at 748
.  The Board in 
Lamons Gasket
 stated that, in 
ﬁdetermi
n-ing whether a reasonable period
 has elapsed in a given 
case, we will apply the multifactor test of 
Lee Lumber
,ﬂ i.e., 
ﬁ‚(1) whether the parties are bargaining for an initial 
contract; (2) the complexity of the issues being negotia
t-ed and of the parties
™ bargaining processes; (3) the 
amo
unt of time elapsed since bargaining commenced and 
the number of bargaining sessions; (4) the amount of 
progress made in negotiations and how near the parties 
are to concluding an agreement; and (5)
 whether the pa
r-ties are at impasse.
™ﬂ Id. at 
748 & fn. 34
 (quoting 
Lee 
Lumber
, 334 NLRB at 402).  Additionally, the Board in 
Lamons Gasket
 held
Šas did the Board in 
Lee Lumber
Šthat 
the General Counsel bears the burden of proof
 ﬁto 
show that further bargaining should be required.
ﬂ  Id. at 
748.28 27 357 NLRB 
at 748
. 28 As my colleagues note, the General Counsel is not a party to an 
election case, and the 
Lamons Gasket
 Board meant to say that the bu
r-den of proof to show that further bargaining is required rests on the 
party that invo
kes the recognition bar
Šhere, the Union.
                                                                                                                                  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 504 In a different cas
e, it might be more difficult to dete
r-mine whether a 
ﬁreasonable period of bargaining
ﬂ had 
elapsed when employees filed their June 28, 2013 pet
i-tion.  However, the record reveals that (i) the parties here 
reached a complete tentative agreement on June 25, 

2013; (ii) 
a ﬁcomplete draft
ﬂ was reviewed in writing 
and agreed upon
 (after minor changes) on June 26, 2013
; and (iii) as the Regional Director found, 
ﬁthe Employer 
and the Union signed the contract on June 26, 2013
ﬂ (emphasis added).  In other words, not only had a 
ﬁrea-sonable period of bargaining
ﬂ elapsed as of June 26, 
2013, both parties 
satisfied
 all bargaining obligations 
when they signed their written agreement on that date
.  This conclusion is compelled by Sect
ion 8(d), which 
defines the duty to 
ﬁbargain collectively
ﬂ as 
ﬁthe 
perfo
r-mance
 of the mutual obligation of the employer and the 
representative of the employees to 
meet at reasonable 
times
 and 
confer in good faith
 . . . and the 
execution of a 
written contra
ct incorporating any agreement reached
 if 
requested by either party
ﬂ (emphasis added).  Given that 
the parties reached an 
actual
 agreement that was reduced 
to writing and signed on June 26, 2013, the General 
Counsel cannot possibly establish that 
ﬁfurther 
bargai
n-ing [was] required
ﬂ after
 June 26, 2013.  
 Indeed, if the Board concludes that a 
ﬁreasonable per
i-od of bargaining
ﬂ did not elapse in the instant case by 
June 26, 2013, I have difficulty imagining any circu
m-stance when a recognition bar would end pri
or to the 
1-year maximum period established in 
Lamons Gasket
.  This would do violence to 
Lamons Gasket
 itself, where 
the Board pointedly did 
not establish an inflexible 
1-year 
recognition bar.  Rather, the Board clearly stated the 
bar
™s duration would be l
imited to a 
ﬁreasonable period 
of bargaining
ﬂ lasting 
ﬁno less than 6 months
 after the 
parties
™ first bargaining session and 
no more than 1 
year
.ﬂ  Id. (emphasis added).  
 The Board must also consider the plight of employees 
who, in the instant case, suppo
rted the filing of 
three
 successive petitions, each one seeking a Board
-conducted election where they could vote on union re
p-resentation.  The Board should foster stable bargaining 
relationships that are advanced by various bar rules, but 
it undermines the
 Act
™s more fundamental purpose to 
find, as my colleagues do, that no opportunity existed for 
these employees to file a timely election petition from 
June 18, 2012, when the Union received voluntary 

recognition, through June 29, 2013, when employees 
ratifi
ed the collective
-bargaining agreement signed on 
June 26.  It is all the more inappropriate to apply a 
recognition bar here since 
ﬁ[t]he burden is on the General 
Counsel to prove that a reasonable period of bargaining 
had not elapsed after 6 months,
ﬂ29 and
 the contract rat
i-fied on June 29, 2013
, potentially bars the processing of 
any election petition for up to an additional 
3 years.     
 Accordingly, in cases involving voluntary recognition, 
I would adhere to the modified recognition bar approach 

articulat
ed in 
Dana
, involving notice of recognition and a 
45-day window for processing election petitions.  Ho
w-ever, under 
Lamons Gasket
, the 
ﬁreasonable period of 
time
ﬂ during which the recognition bar is in place should 
commence running upon recognition, rather 
than when 
the parties meet for their first bargaining session.  Next, 

even if the recognition bar is deemed to commence ru
n-ning only after the parties
™ first bargaining session, I 
would resolve any ambiguity in the Board
™s language in 
Lamons Gasket
 in favor of a maximum duration of 1 year 
from the date of recognition.  Finally, I believe that under 

any reading of 
Lamons Gasket
, a 
ﬁreasonable period of 
bargaining
ﬂ elapsed here (meaning the recognition bar 
ended) no later than June 26, 2013, when the 
parties 

reached and signed their actual agreement.  The Board 
should process the June 28, 2013 petition and conduct an 
election.  
 For each of these reasons,
 I respectfully dissent.  
 29 Lamons Gasket
, supra 
at 748
 fn. 34 (citing 
Lee Lumber
, 334 
NLRB at 405). 
                                                   